RESERVES DEVELOPMENT LLC and THE RESERVES DEVELOPMENT CORPORATION,
v.
WILLIAM E. ESHAM, III, Plaintiff Below, Appellee.
No. 180, 2010.
Supreme Court of Delaware.
Submitted: September 8, 2010.
Decided: September 21, 2010.
Before HOLLAND, BERGER and JACOBS, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 21st day of September 2010, the Court, having considered this matter on the basis of the oral argument and the briefs of the parties, concludes that the final judgment of the Superior Court should be affirmed for the reasons stated in the court's letter opinion dated February 22, 2010.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.